NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 21 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FRANKLIN ADRIEL ROCHAC-GARCIA,                   No.   20-70437

                Petitioner,                      Agency No. A201-429-072

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Franklin Adriel Rochac-Garcia, a native and citizen of El Salvador, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

his appeal from an immigration judge’s decision denying his application for

asylum, withholding of removal, and relief under the Convention Against Torture



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo

the legal question of whether a particular social group is cognizable, except to the

extent that deference is owed to the BIA’s interpretation of the governing statutes

and regulations. Conde Quevedo v. Barr, 947 F.3d 1238, 1241-42 (9th Cir.

2020). We review for substantial evidence the agency’s factual findings. Id. at

1241. We deny in part and dismiss in part the petition for review.

      The BIA did not err in concluding that Rochac-Garcia did not establish

membership in a cognizable particular social group. See Reyes v. Lynch, 842 F.3d

1125, 1131 (9th Cir. 2016) (in order to demonstrate membership in a particular

social group, “[t]he applicant must ‘establish that the group is (1) composed of

members who share a common immutable characteristic, (2) defined with

particularity, and (3) socially distinct within the society in question’” (quoting

Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))). We lack jurisdiction

to consider Rochac-Garcia’s contention regarding the proposed social group he

raised for the first time in his opening brief because he did not raise it to the BIA.

See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks

jurisdiction to review claims not presented to the agency).

      Substantial evidence supports the agency’s determination that Rochac-

Garcia otherwise failed to establish that the harm he experienced or fears was or

would be on account of a protected ground. See Zetino v. Holder, 622 F.3d 1007,


                                           2                                     20-70437
1016 (9th Cir. 2010) (a petitioner’s “desire to be free from harassment by criminals

motivated by theft or random violence by gang members bears no nexus to a

protected ground”).

        We do not consider Rochac-Garcia’s contentions as to the government of El

Salvador being unwilling or unable to control his persecutors or that the harm he

experienced rose to the level of persecution. See Santiago-Rodriguez v. Holder,

657 F.3d 820, 829 (9th Cir. 2011) (review limited to the grounds relied on by the

BIA).

        Thus, Rochac-Garcia’s asylum and withholding of removal claims fail.

        Substantial evidence also supports the agency’s denial of CAT relief because

Rochac-Garcia failed to show it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to El Salvador. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

        The stay of removal remains in place until issuance of the mandate.

        PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   20-70437